950 F.2d 94
138 L.R.R.M. (BNA) 2971, 120 Lab.Cas.  P 11,026
UNITED STATES of America, Plaintiff-Appellee,v.INTERNATIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS,WAREHOUSEMEN AND HELPERS OF AMERICA, AFL-CIO, the Commissionof La Cosa Nostra, Anthony Salerno, Matthew Ianniello,Anthony Provenzano, Nunzio Provenzano, Anthony Corallo,Salvatore Santoro, Christopher Furnari, Sr., FrancisSheeran, Milton Rockman, John Tronolone, Joseph John Aiuppa,John Phillip Cerone, Joseph Lombardo, Angelo Lapietra, FrankBalistrieri, Carl Angelo Deluna, Carl Civella, AnthonyThomas Civella, General Executive Board, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, Jackie Presser, General President,Weldon Mathis, General Secretary-Treasurer, JosephTrerotola, First Vice President, Robert Holmes, Sr., SecondVice President, William J. McCarthy, Third Vice President,Joseph W. Morgan, Fourth Vice President, Edward M. Lawson,Fifth Vice President, Arnold Weinmeister, Sixth VicePresident, John H. Cleveland, Seventh Vice President,Maurice H. Schurr, Eighth Vice President, Donal Peters,Ninth Vice President, Walter J. Shea, Tenth Vice President,Harold Friedman, Eleventh Vice President, Jack D. Cox,Twelfth Vice President, Don L. West, Thirteenth VicePresident, Michael J. Riley, Fourteenth Vice President,Theodore Cozza, Fifteenth Vice President, Daniel Ligurotis,Sixteenth Vice President, and Salvatore Provenzano, FormerVice President, Defendants,Commercial Carriers, Inc., Non-Party Appellant.
No. 91-6284.
United States Court of Appeals,Second Circuit.
Argued Nov. 20, 1991.Decided Nov. 22, 1991.

Edward T. Ferguson, Asst. U.S. Atty., S.D.N.Y.  (Otto Obermaier, U.S. Atty., S.D.N.Y.), for plaintiff-appellee.
Mark A. Jacoby, New York City (Weil Gotshal & Manges, New York City, of Counsel), for non-party appellant.
Before PRATT, MAHONEY and McLAUGHLIN, Circuit Judges.
PER CURIAM:


1
As part of the continuing effort to implement the consent decree between the International Brotherhood of Teamsters ("IBT") and the government, see, e.g., United States v. Int'l Brotherhood of Teamsters, 931 F.2d 177 (2d Cir.1991), election officer Michael H. Holland directed Commercial Carriers, Inc.  ("Commercial") "to allow IBT members to place or affix stickers and similar campaign items on the vehicles, both cabs and trailers, driven by IBT members while they are performing services for the company."   Judge Edelstein affirmed the election officer's decision at 9:45 am on November 19, 1991, and ordered Commercial to fully comply with the order within 24 hours or face civil contempt charges.   Commercial immediately moved this court for emergency relief, and we heard argument on November 20, 1991.


2
The parties agreed to treat this as an appeal on the merits, and doing so, we reverse the district court's order and vacate the injunction.   In view of the imminence of the IBT elections, the mandate shall issue forthwith;  an opinion will follow.